Case 6:20-cv-00487-ADA Document 60-1 Filed 03/02/21 Page 1 of 7




        EXHIBIT 1
           Case 6:20-cv-00487-ADA Document 60-1 Filed 03/02/21 Page 2 of 7


From:             Lavenue, Lionel
To:               Robert Earle; Jim Etheridge; mark waltfairpllc.com
Cc:               Ryan Loveless; Travis Richins; Schulz, Bradford; Leonard, Katherine; Hines, Lisa
Subject:          RE: WSOU v. ZTE - 6:20-cv-487-497 - Request for Hearing and Joint Chart Submission
Date:             Tuesday, March 2, 2021 1:31:01 PM


Robby,

ZTE Defendants acknowledge the Court’s Order, as issued last Friday, February 26, 2021.

First, as required by the Court’s Order of February 26, 2021, Defendants will group the claim
construction terms for briefing in accordance with the three groupings.

Second, as required by the Court’s Order of February 26, 2021, Defendants will further reduce the
terms for construction from 88 terms (that is, 8 per case) down to 36 terms (or, twelve claims per
the 3 groups).

Third, by the Court’s Order of February 26, 2021, Defendants will provide WSOU with the reduced
36 terms today, Tuesday, March 2, 2021, and Defendants respectfully decline the alternative option
for accelerated briefing (that is, which would have accelerated Defendants’ opening brief from April
9, 2021 to March 12, 2021); thus, with this declination, WSOU’s initial claim construction brief for
each group is due by March 12, 2021 (with Defendants’ opening brief remaining due on April 9,
2021).

Regards,

Lionel


From: Robert Earle <Robert_Earle@txwd.uscourts.gov>
Sent: Friday, February 26, 2021 7:37 PM
To: Lavenue, Lionel <lionel.lavenue@finnegan.com>; Jim Etheridge <jim@etheridgelaw.com>; mark
waltfairpllc.com <mark@waltfairpllc.com>
Cc: Ryan Loveless <ryan@etheridgelaw.com>; Travis Richins <travis@etheridgelaw.com>; Schulz,
Bradford <Bradford.Schulz@finnegan.com>; Leonard, Katherine
<Katherine.Leonard@finnegan.com>; Hines, Lisa <Lisa.Hines@finnegan.com>
Subject: RE: WSOU v. ZTE - 6:20-cv-487-497 - Request for Hearing and Joint Chart Submission

EXTERNAL Email:


Counsel,

My apologies for any delay in resolving this dispute. The winter weather we experienced here in
Texas unfortunately hampered Courthouse operations. That said, the Court also recognizes that
Plaintiff’s Opening Brief is due on March 12 --- meaning that time is of the essence. Accordingly, the
Court has worked to find a solution that reflects OGP 3.2 without putting an excessive burden on
either party. The Court thus orders the following:
        Case 6:20-cv-00487-ADA Document 60-1 Filed 03/02/21 Page 3 of 7



   1. The patents in these cases shall be grouped as follows for the purposes of claim construction
      briefing:

        Group 1 (487, 488, 494, 49)
        Group 2 (489, 492, 495)
        Group 3 (490, 491, 493, 497)

   2. ZTE is hereby ORDERED to comply with the following term limits:



                              Group       Terms
                                1           12
                                2           12
                                3           12



   3. ZTE is hereby ORDERED to provide WSOU with its 36 terms, no later than Tuesday, March 2,
      2021.

        OR

        If it is less burdensome, ZTE may choose to file the Opening Brief on March 12 (instead of
        WSOU) with WSOU’s Responsive Brief being due on April 9, and so on. The Court
        understands that this is a deviation from its standard practice whereby Plaintiff generally
        submits the Opening Brief, but it feels such a deviation may be warranted in light of the
        timetable. If ZTE has any questions, it may feel free to contact the Court for further
        guidance. Either way, the Court would appreciate if ZTE would inform the Court of its choice
        at its earliest convenience.

Best,
Robby

Robby Earle
Law Clerk to the Hon. Alan D Albright
United States District Court - Western District of Texas
800 Franklin Avenue, Room 301
Waco, Texas 76701
Direct: (254) 750-1517
Robert_Earle@txwd.uscourts.gov


From: Lavenue, Lionel <lionel.lavenue@finnegan.com>
Sent: Friday, February 12, 2021 10:29 PM
To: Jim Etheridge <jim@etheridgelaw.com>; mark waltfairpllc.com <mark@waltfairpllc.com>;
Robert Earle <Robert_Earle@txwd.uscourts.gov>
          Case 6:20-cv-00487-ADA Document 60-1 Filed 03/02/21 Page 4 of 7


Cc: Ryan Loveless <ryan@etheridgelaw.com>; Travis Richins <travis@etheridgelaw.com>; Schulz,
Bradford <Bradford.Schulz@finnegan.com>; Leonard, Katherine
<Katherine.Leonard@finnegan.com>; Hines, Lisa <Lisa.Hines@finnegan.com>
Subject: RE: WSOU v. ZTE - 6:20-cv-487-497 - Request for Hearing and Joint Chart Submission

CAUTION - EXTERNAL:



Robby,

WSOU is incorrect. By WSOU claiming that the spreadsheet Is “historically accurate,” WSOU
concedes that it’s inaccurate now; and, indeed, it was inaccurate when submitted. Such is improper,
by WSOU.

The positions of the parties were represented in the single chart submission. WSOU’s
addition/introduction of the additional, inaccurate spreadsheet also violates the spirit of the joint
submission process.

Regards,

Lionel


From: Jim Etheridge <jim@etheridgelaw.com>
Sent: Friday, February 12, 2021 11:01 PM
To: Lavenue, Lionel <lionel.lavenue@finnegan.com>; mark waltfairpllc.com
<mark@waltfairpllc.com>; Robert Earle <Robert_Earle@txwd.uscourts.gov>
Cc: Ryan Loveless <ryan@etheridgelaw.com>; Travis Richins <travis@etheridgelaw.com>; Schulz,
Bradford <Bradford.Schulz@finnegan.com>; Leonard, Katherine
<Katherine.Leonard@finnegan.com>; Hines, Lisa <Lisa.Hines@finnegan.com>
Subject: RE: WSOU v. ZTE - 6:20-cv-487-497 - Request for Hearing and Joint Chart Submission

EXTERNAL Email:

Robbie,

The spreadsheet chart simply reflects an plain accounting of ZTE’s terms. ZTE can’t dispute that they
identified 199 terms and that WSOU had to work thru each of them and identify a construction for
each of those 199 terms. While ZTE may now argue that some terms are means-plus-function terms,
the spreadsheet chart clearly identifies which terms they identify as means-plus-function. The chart
is historically accurate and visually highlights the problem for the Court and why WSOU seeks its
relief.

Cordially,
Jim
         Case 6:20-cv-00487-ADA Document 60-1 Filed 03/02/21 Page 5 of 7



Jim Etheridge | Etheridge Law Group
2600 East Southlake Blvd | Suite 120-324 |Southlake, TX 76092
jim@etheridgelaw.com | T 817 470 7249 | F 817 887 5950




From: Lavenue, Lionel <lionel.lavenue@finnegan.com>
Sent: Friday, February 12, 2021 6:25 PM
To: mark waltfairpllc.com <mark@waltfairpllc.com>; Robert Earle
<Robert_Earle@txwd.uscourts.gov>
Cc: Jim Etheridge <jim@etheridgelaw.com>; Ryan Loveless <ryan@etheridgelaw.com>; Travis
Richins <travis@etheridgelaw.com>; Schulz, Bradford <Bradford.Schulz@finnegan.com>; Leonard,
Katherine <Katherine.Leonard@finnegan.com>; Hines, Lisa <Lisa.Hines@finnegan.com>
Subject: RE: WSOU v. ZTE - 6:20-cv-487-497 - Request for Hearing and Joint Chart Submission

Robby,

ZTE Defendants object to any extra submission by WSOU with known inaccuracies, especially as ZTE
warned WSOU of the inaccuracies, specifically (and yet it was not corrected before submission).

Regards,

Lionel


From: mark waltfairpllc.com <mark@waltfairpllc.com>
Sent: Friday, February 12, 2021 7:21 PM
To: Lavenue, Lionel <lionel.lavenue@finnegan.com>; Robert Earle
<Robert_Earle@txwd.uscourts.gov>
Cc: Jim Etheridge <jim@etheridgelaw.com>; Ryan Loveless <ryan@etheridgelaw.com>; Travis
Richins <travis@etheridgelaw.com>; Schulz, Bradford <Bradford.Schulz@finnegan.com>; Leonard,
Katherine <Katherine.Leonard@finnegan.com>; Hines, Lisa <Lisa.Hines@finnegan.com>
Subject: RE: WSOU v. ZTE - 6:20-cv-487-497 - Request for Hearing and Joint Chart Submission

EXTERNAL Email:

Robby:

This chart is part of Plaintiff WSOU’s position. While the ZTE Defendants are free to submit (via its
own position) why it disagrees with Plaintiff WSOU’s position, it is inappropriate to suggest that
Plaintiff WSOU’s should somehow be disregarded.

Sincerely,
         Case 6:20-cv-00487-ADA Document 60-1 Filed 03/02/21 Page 6 of 7



Mark


From: Lavenue, Lionel <lionel.lavenue@finnegan.com>
Sent: Friday, February 12, 2021 5:49 PM
To: mark waltfairpllc.com <mark@waltfairpllc.com>; Robert Earle
<Robert_Earle@txwd.uscourts.gov>
Cc: Jim Etheridge <jim@etheridgelaw.com>; Ryan Loveless <ryan@etheridgelaw.com>; Travis
Richins <travis@etheridgelaw.com>; Schulz, Bradford <Bradford.Schulz@finnegan.com>; Leonard,
Katherine <Katherine.Leonard@finnegan.com>; Hines, Lisa <Lisa.Hines@finnegan.com>
Subject: RE: WSOU v. ZTE - 6:20-cv-487-497 - Request for Hearing and Joint Chart Submission

Robby,

ZTE Defendants object to the Excel spreadsheet, as just submitted by Plaintiffs WSOU. ZTE notified
WSOU earlier today, specifically, that the Claim Summaries Excel chart is inaccurate, given ZTE
Defendants’ proposed claim constructions incorporating reductions of terms for construction (as-
served today). As such, the chart is no longer current and provides little assistance in resolving the
parties’ dispute.

Regards,

Lionel


From: mark waltfairpllc.com <mark@waltfairpllc.com>
Sent: Friday, February 12, 2021 6:30 PM
To: Robert Earle <Robert_Earle@txwd.uscourts.gov>
Cc: Jim Etheridge <jim@etheridgelaw.com>; Ryan Loveless <ryan@etheridgelaw.com>; Travis
Richins <travis@etheridgelaw.com>; Lavenue, Lionel <lionel.lavenue@finnegan.com>; Schulz,
Bradford <Bradford.Schulz@finnegan.com>; Leonard, Katherine
<Katherine.Leonard@finnegan.com>; Hines, Lisa <Lisa.Hines@finnegan.com>
Subject: RE: WSOU v. ZTE - 6:20-cv-487-497 - Request for Hearing and Joint Chart Submission

EXTERNAL Email:

Robby,

I forgot to include an excel spreadsheet that provides support for WSOU’s position as outlined in the
joint chart.

Sincerely,

Mark


From: mark waltfairpllc.com
          Case 6:20-cv-00487-ADA Document 60-1 Filed 03/02/21 Page 7 of 7


Sent: Friday, February 12, 2021 3:01 PM
To: Robert Earle <Robert_Earle@txwd.uscourts.gov>
Cc: Jim Etheridge <jim@etheridgelaw.com>; Ryan Loveless <ryan@etheridgelaw.com>; Travis
Richins <travis@etheridgelaw.com>; Lavenue, Lionel <lionel.lavenue@finnegan.com>; Schulz,
Bradford <Bradford.Schulz@finnegan.com>; Leonard, Katherine
<Katherine.Leonard@finnegan.com>; Hines, Lisa <Lisa.Hines@finnegan.com>
Subject: WSOU v. ZTE - 6:20-cv-487-497 - Request for Hearing and Joint Chart Submission

Robby,

Plaintiff WSOU has met and conferred with Defendant ZTE regarding a dispute concerning Markman
briefing term limitations, and requests the Court’s assistance and a hearing on this matter. Attached
is the required joint chart outlining the issues and requested relief. We appreciate your assistance
with this matter.

Sincerely,

Mark Siegmund
Walt Fair, PLLC
mark@waltfairpllc.com
1508 North Valley Mills Drive
Waco, Texas 76710-4462
Telephone: (254) 772-6400
Fax: (254) 772-6432
waltfairpllc.com




This e-mail message is intended only for individual(s) to whom it is addressed and may contain information that is privileged, confidential,
proprietary, or otherwise exempt from disclosure under applicable law. If you believe you have received this message in error, please
advise the sender by return e-mail and delete it from your mailbox. Thank you.



This e-mail message is intended only for individual(s) to whom it is addressed and may contain information that is privileged, confidential,
proprietary, or otherwise exempt from disclosure under applicable law. If you believe you have received this message in error, please
advise the sender by return e-mail and delete it from your mailbox. Thank you.



This e-mail message is intended only for individual(s) to whom it is addressed and may contain information that is privileged, confidential,
proprietary, or otherwise exempt from disclosure under applicable law. If you believe you have received this message in error, please
advise the sender by return e-mail and delete it from your mailbox. Thank you.

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
